Citation Nr: 0909027	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-37 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for panhyperpituitarism, 
hypothyroidism, and hypoandrogenism with resulting tumors, to 
include as based on exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1965 to September 1967.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2005 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 2008, the Veteran 
appeared before the undersigned at a Travel Board hearing at 
the RO.  A transcript of this hearing is of record.  At the 
hearing, the Veteran submitted additional evidence with a 
waiver of RO initial consideration of such evidence.

Initially, the Board notes that this claim has been subject 
to Chairman's Memorandum 01-06-24 (Sept. 21, 2006), which 
instituted a stay on all cases affected by the United States 
Court of Appeals for Veterans Claims' (Court) decision in 
Haas v. Nicholson, 20 Vet. App. 257 (2006) that reversed a 
decision of the Board which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
On May 8, 2008, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued its decision in Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) wherein it reversed 
the Court's decision, and issued mandate in Haas effective 
October 16, 2008.  A petition for a writ of certiorari in 
Haas was denied by the United States Supreme Court on January 
21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525).  In light of the foregoing and Chairman's 
Memorandum 01-09-03 (Jan. 22, 2009), which rescinds 
Chairman's Memorandum 01-06-24 in its entirety, the Board 
finds it may now proceed in the instant appeal. 

Testimony by the Veteran during the July 2008 hearing raises 
the issue of service connection for anxiety.  Since this 
issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1. The Veteran did not set foot on land in the Republic of 
Vietnam during the Vietnam era.
2. There is no evidence the Veteran was actually exposed to 
herbicides during his service.

3. Panhyperpituitarism, hypothyroidism, and hypoandrogenism 
with resulting tumors were not manifested in service and 
these disabilities are not shown to be related to his 
service.


CONCLUSION OF LAW

Service connection for panhyperpituitarism, hypothyroidism, 
and hypoandrogenism with resulting tumors is not warranted.  
38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).
The Veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A February 2005 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  While he was not 
advised by letter of the criteria for rating the claimed 
disabilities, or those governing effective dates of awards, 
he is not prejudiced by lack of such notice (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as rating and effective date criteria have no 
significance unless the claim is allowed, and this decision 
does not do so.  Notably, the August 2006 statement of the 
case (SOC) provided him with information about these 
criteria.  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The Board 
has also considered whether a VA examination is necessary.  
As there is no evidence that the Veteran was exposed to 
herbicides or that his current conditions may be otherwise 
associated with his military service, securing a VA 
examination to consider a possible relationship between the 
claimed disabilities and the Veteran's service is not 
necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet App 79 (2006).  The Veteran has not identified any 
evidence that remains outstanding.  VA's duty to assist is 
also met.  Accordingly, the Board will address the merits of 
the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disorder, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

If certain chronic disease (here, malignant tumors) is 
manifested to a compensable degree within a specified 
postservice period (one year for malignant tumors), it may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent [to include Agent Orange], 
unless there is affirmative evidence of non-exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Service in Vietnam 
includes service in the waters offshore or service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 C.F.R. § 3.313; see also Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's 
interpretation that service in Vietnam requires that a 
claimant have set "foot-on-land" in Vietnam).

If such a Veteran has one of the following diseases 
associated with herbicide exposure, that disease shall be 
considered to have been incurred in or aggravated by such 
service, notwithstanding that there is no evidence of such 
disease during the period of such service.  The diseases 
include chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Non-Hodgkin's lymphoma; Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx or trachea); and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313.  

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

October 1988 to December 2004 private medical records from 
Dr. M. A. F. and P. M. R., D.O. show that 
panhyperpituitarism, hypothyroidism, and hypoandrogenism with 
resulting tumors were diagnosed in October 1999.  MRI results 
reveal microadenoma of the pituitary gland.  As there are 
current disabilities, what remains to be shown is that these 
conditions were incurred in or aggravated by the Veteran's 
service, to include as based on exposure to herbicides.

A March 2005 certification from the National Personnel 
Records Center (NPRC) states the Veteran served aboard a ship 
that sailed in the official waters of Vietnam, but there was 
no indication of whether he ever stepped foot in Vietnam.  An 
April 2005 Report of Contact shows the Veteran told an RO 
employee that he never set foot in Vietnam.  As a 
preponderance of the evidence is against a finding that he 
set foot in Vietnam, he is not entitled to the presumption 
that he was exposed to herbicides.  See Haas, 525 F.3d at 
1193-95.  

The Veteran may still establish service connection for such 
disability by competent and probative evidence showing that 
his disability is somehow related to service.  See Combee, 34 
F.3d at 1042.

The April 2005 Report of Contact indicates that he told an RO 
employee that his duties in service included handling damage 
control (cannon balls and shells) and he reported not knowing 
what was in the boxes that he handled.  At the July 2008 
hearing, he testified that his military occupational 
specialty required him to stay outside on the ship for 
security watches and that fishing boats would come close and 
they were covered with a substance which he did not know what 
it was.  While the Veteran may think it possible that these 
substances were Agent Orange, there is no evidence to support 
that they were such and there would be no feasible way to 
determine whether they were.  Hence, the evidence is against 
a finding that he was actually exposed to herbicides during 
service.  

January 2005 letters from P. M. R., D.O., F.A.C.P. indicate 
that the Veteran had been told he tested positive for Agent 
Orange exposure.  However, a review of the Veteran's VA 
treatment records shows that on August 2004 Agent Orange 
examination, the conclusion was that he did not have exposure 
to Agent Orange.  Hence, the history the Veteran provided to 
P. M. R. is not supported by the clinical evidence of record.  
The conclusion that the Veteran was exposed to herbicides and 
the opinion that his pituitary and thyroid conditions are 
related to this exposure are based on an inaccurate factual 
premise reported by the Veteran.  Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993) (finding that a physician's opinion 
based on an inaccurate factual premise has no probative 
value).  These opinions have limited probative value and do 
not support that the Veteran was exposed to herbicides during 
service or that panhyperpituitarism, hypothyroidism, and 
hypoandrogenism with resulting tumors are related to 
herbicide exposure.  

The record does not contain any evidence that 
panhyperpituitarism, hypothyroidism, or hypoandrogenism with 
resulting tumors was manifested in service or in the 
Veteran's first postservice year.  STRs are silent for 
complaints, findings, treatment, or diagnosis relating to 
panhyperpituitarism, hypothyroidism, and hypoandrogenism with 
resulting tumors.  On September 1967 separation examination 
clinical evaluation revealed the endocrine system was normal.  

In fact, private medical records show these conditions were 
diagnosed in 1999, about 32 years after the Veteran's 
discharge from service.  Notably, a lengthy period of time 
between service and the first postservice clinical notation 
of complaints or symptoms associated with the disability at 
issue is of itself a factor for consideration against a 
finding that the current disability is related to service.  
See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) 
(in a claim alleging that a disability was aggravated by 
service).  Consequently, service connection for 
panhyperpituitarism, hypothyroidism, and hypoandrogenism with 
resulting tumors on the basis that the conditions became 
manifest in service (or, for the tumors, on a presumptive 
basis as a chronic disease under 38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309) is not warranted.

There is no competent evidence of record indicating that 
panhyperpituitarism, hypothyroidism, and hypoandrogenism with 
resulting tumors are related to the Veteran's service.  
Hence, a preponderance of the evidence is against his claim, 
the benefit of the doubt rule does not apply, and the claim 
must be denied.


ORDER

Service connection for panhyperpituitarism, hypothyroidism, 
and hypoandrogenism with resulting tumors is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


